Title: John Adams to Thomas Jefferson, 15 July 1813, with Postscript from Abigail Adams to Thomas Jefferson, [ca. 15 July 1813]
From: Adams, John,Adams, Abigail
To: Jefferson, Thomas


          
            Quincy July 15th 1813
            Never mind it, my dear Sir, if I write four Letters to your one: your one is worth more than my four.
            It is true that I can Say and have Said nothing new on the Subject of Government. yet I did Say in my Defence and in my Discourses on Davila, though in an uncouth Style, what was new to Lock, to Harrington, to Milton, to Hume to Montesquieu to
			 Reauseau, to Turgot,
			 Condorcet, to
			 Rochefaucault, to Price to Franklin and to yourself; and at that time to almost all Europe and America. I can prove all this by indisputable Authorities and documents. Writings on Government had been
			 not only neglected, but discountenanced and discouraged, throughout all Europe, from the
			 Restoration of Charles the Second in England, till the french Revolution commenced. The English Commonwealth,
			 the Fate of Charles 1st and the military
			 despotism of Cromwell had Sickened Mankind with disquisitions on Government to Such a degree, that there was Scarcely a Man in Europe who had looked
			 into the Subject. David Hume had made himself, So fashionable with the Aid of the Court and Clergy, Atheist as they call’d him, and by his elegant Lies against the Republicans and gaudy daubings of the Courtiers, that he had nearly laughed into contempt
			 Rapin Syn Sydney and even Lock. It was ridiculous and even criminal in almost all Europe to
			 Speak of Constitutions, or Writers upon the Principles or the Fabricks of them.
            In this State of Things my poor, unprotected, unpatronised Books appeared; and met with a Fate, not quite So cruel as I had anticipated. They were At last however overborne by Misrepresentations and will perish in obscurity, though they have been translated into German as well as french. The three Emperors of Europe, the Prince Regents, and all the ruling Powers would no more countenance or tolerate Such Writings, that than the Pope, the Emperor of Haiti, Ben. Austin or Tom Paine.
            The Nations of Europe, appeared to me, to be when I was among them, from the begining of 1778, to 1785 i.e to the commencement of the Troubles in France, to be advancing by Slow but Sure Steps towards an Amelioration of the condition of Man, in Religion and Government, in Liberty, Equality, Fraternity Knowledge Civilization and Humanity. The
			 French Revolution I dreaded; because I was Sure it would, not only arrest the progress of Improvement, but give it a retrograde course, for at least a Century, if not many Centuries. The French
			 Patriots appeared to me, like young Schollars from a Colledge, or Sailors flushed with p recent pay or prize Money, mounted on wild Horses, lashing and Spurring, till they would kill the Horses and break their own Necks.
            Let me now ask you, very Seriously my Friend, Where are now in 1813, the Perfection and perfectability of human Nature? Where is now, the progress of the human Mind? Where is the Amelioration of Society? Where the Augmentations of human Comforts? Where the diminutions of human Pains and Miseries? I know not whether the last day of Dr young can exhibit; to a Mind unstaid by Phylosophy and Religion, for I hold there can be no Philosophy without Religion; more terrors than the
				present State of the World.
            When? Where? and how? is the present Chaos to be arranged into order?
            There is not, there cannot be, a greater Abuse of Words than to call the Writings of Calender, Paine, Austin and Lowell or the Speeches of Ned. Livingston and John Randolph, Public Discussions. The Ravings and
			 Rantings of Bedlam, merit the Character as well; and yet Joel Barlow was about to record Tom Paine as the great Author of the American Revolution! If he was; I desire that my name may be blotted out forever, from its
			 Records.
            You and I, ought not to die, before We have explained ourselves to each other.
            I Shall come to the Subject of Religion, by and by.your Friend
            John
              Adams.
          
          
            I have been looking for some time for a space in my good Husbands Letters to add the regards, of an old Friend, which are Still cherished and perserved through all the changes and vissitudes which have taken place since we first became acquainted, and will I trust remain as long as
            A Adams.
          
        